


110 HR 6806 IH: To establish a Citizens Congressional Health Benefits

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6806
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Goode introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Oversight and Government
			 Reform and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To establish a Citizens Congressional Health Benefits
		  Program, based on the Federal employees health benefits program, to provide
		  health insurance coverage for the President, Vice President, and Members of
		  Congress, and citizens not eligible for coverage under the Federal employees
		  health benefits program.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Citizenship Should
			 Count for Something Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Establishment of Citizens Congressional Health Benefits
				Program (CCHBP).
					Sec. 3. Eligibility; enrollment.
					Sec. 4. Qualified health plans; benefits; premiums.
					Sec. 5. Government contribution.
					Sec. 6. Administration.
					Sec. 7. Definitions.
				
			2.Establishment of
			 Citizens Congressional Health Benefits Program (CCHBP)
			(a)In
			 generalThere is established
			 under this title a program (to be known as the Citizens Congressional
			 Health Benefits Program) to provide comprehensive health insurance
			 coverage to Federal elected officials and to all other citizens who are not
			 covered under the Federal Employees Health Benefits Program (FEHBP). The
			 coverage shall be provided in a manner similar to the manner in which coverage
			 has been provided to Members of Congress and Federal Government employees and
			 retirees and their dependents under the Federal Employees Health Benefits
			 Program (FEHBP).
			(b)Effective
			 dateBenefits shall first be made available under this title for
			 items and services furnished on or after January 1, 2010.
			(c)Non-preemption
			 of existing collective bargaining agreementsNothing in this Act
			 shall be construed as preempting any collective bargaining agreement that is in
			 effect as of the date of the enactment of this Act, during the period in which
			 such agreement is in effect (without regard to any extension of such agreement
			 effected as such date of enactment).
			3.Eligibility;
			 enrollment
			(a)Eligibility
				(1)In
			 generalEach CCHBP-eligible
			 individual (as defined in paragraph (2)) is eligible to enroll in accordance
			 with this title in a qualified health plan offered under this title.
				(2)CCHBP-eligible
			 individual definedFor
			 purposes of this title, the term CCHBP-eligible individual means
			 elected Federal officials (including the President, Vice President, and Members
			 of Congress) and any other individual residing in the United States who—
					(A)is a citizen or
			 national of the United States; and
					(B)is not enrolled
			 under the Federal employees health benefits program under chapter 89 of title
			 5, United States Code.
					(3)Conforming
			 elimination of FEHBP eligibility for Federal elected
			 officialsEffective for benefits for items and services furnished
			 on or after January 1, 2010, section 8901 of title 5, United States Code, is
			 amended—
					(A)by striking
			 subparagraphs (B) and (D); and
					(B)in the matter
			 following subparagraph (J)—
						(i)by
			 striking or at the end of clause (iii);
						(ii)by
			 striking the period at the end of clause (iv) and inserting ;
			 or; and
						(iii)by
			 adding at the end the following new clause:
							
								(v)the President, the Vice President, or a
				Member of Congress as defined in section 2106 of this
				title.
								.
						(b)Enrollment
				(1)In
			 generalThe Director shall establish a process for CCHBP-eligible
			 individuals to enroll in qualified health plans. Such process shall be based on
			 the enrollment process used under FEHBP and shall provide for the dissemination
			 of information to CCHBP-eligible individuals on qualified health plans being
			 offered.
				(2)Changes in
			 enrollmentThe Director shall establish enrollment procedures
			 that include an annual open season and permit changes in enrollment with
			 qualified health plans at other times (such as by reason of changes in marital
			 or dependent status or eligibility). Such procedures shall be based on the
			 enrollment procedures established under FEHBP.
				(3)LimitationsCCHBP-eligible
			 individuals may be enrolled in a qualified health plan under this title only
			 during enrollment periods specified by the Director.
				(c)Treatment of
			 family membersEnrollment
			 under this title includes both individual and family enrollment, in a manner
			 similar to that provided under FEHBP. To the extent consistent with eligibility
			 under subsection (a), the Director shall provide rules similar to the rules
			 under FEHBP for the enrollment of family members who are CCHBP-eligible
			 individuals in the same plan.
			(d)Changes in plan
			 enrollmentThe Director shall provide for and permit changes in
			 the qualified health plan in which an individual or family is enrolled under
			 this section in a manner similar to the manner in which such changes are
			 provided or permitted under FEHBP. The Director shall provide for termination
			 of such enrollment for an individual at the time the individual is no longer an
			 CCHBP-eligible individual.
			(e)Enrollment
			 guidesThe Director shall provide for the broad dissemination of
			 information on qualified health plans offered under this title. Such
			 information shall be provided in a comparative manner, similar to that used
			 under FEHBP, and shall include information, collected through surveys of
			 enrollees, on measures of enrollee satisfaction with the different
			 plans.
			4.Qualified health
			 plans; benefits; premiums
			(a)Offering of
			 plans
				(1)ContractsThe
			 Director shall enter into contracts with entities for the offering of qualified
			 health plans in accordance with this title. Such contracts shall be entered
			 into in a manner similar to the process by which the Director is authorized to
			 enter into contracts with health benefits plans under FEHBP.
				(2)Requirements for
			 entities offering plansNo such contract shall be entered into
			 with an entity for the offering of a qualified health plan in a region unless
			 the entity—
					(A)is licensed as a
			 health maintenance organization in that State or is licensed to sell group
			 health insurance coverage in that State; and
					(B)meets such
			 requirements, similar to requirements under FEHBP, as the Director may
			 establish relating to solvency, organization, structure, governance, access,
			 quality, and minimum loss-ratios.
					(b)FEHBP scope of
			 benefits
				(1)Comprehensive
			 benefitsQualified health plans shall provide for the same scope
			 and type of comprehensive benefits that have been provided under FEHBP,
			 including the types of benefits described in section 8904 of title 5, United
			 States Code and including benefits previously required by regulation or
			 direction (such as preventive benefits, including childhood immunization and
			 cancer screening, and mental health parity) under FEHBP.
				(2)No exclusion for
			 pre-existing conditionsQualified health plans shall not impose
			 pre-existing condition exclusions or otherwise discriminate against any
			 enrollee based on the health status of such enrollee (including genetic
			 information relating to such enrollee).
				(3)Other consumer
			 protectionsQualified health plans also shall meet consumer and
			 patient protection requirements that the Director establishes, based on similar
			 requirements previously imposed under FEHBP, including protections of patients’
			 rights previously effected pursuant to Executive Memorandum.
				(4)Collective
			 bargaining agreementsNothing in this Act shall be construed as
			 preventing a collectively bargained agreement from providing coverage that is
			 additional to, or supplementary of, benefits provided under this Act.
				(c)Community-rated
			 premiums
				(1)ApplicationThe
			 premiums established for a qualified health plan under this title for
			 individual or family coverage shall be community-rated and shall not vary based
			 on gender, health status (including genetic information), or other
			 factors.
				(2)Collection
			 processThe Director shall establish a process for the timely and
			 accurate collection of premiums owed by enrollees, taking into account any
			 Government contribution under section 5(a). Such process shall include methods
			 for payment through payroll withholding, as well as payment through automatic
			 debiting of accounts with financial institutions, and shall be coordinated with
			 the application of section 59B of the Internal Revenue Code of 1986.
				(d)Marketing
			 practices and costsThe Director shall monitor marketing
			 practices with respect to qualified health plans in order to assure—
				(1)the accuracy of
			 the information disseminated regarding such plans; and
				(2)that costs of
			 marketing are reasonable and do not exceed a percentage of total costs that is
			 specified by the Director and that takes into account costs of market entry for
			 new qualified health plans.
				5.Government
			 contribution
			(a)Amount
			 established biannually by CongressThe Director shall provide each year
			 (beginning with 2010) for a contribution under this subsection towards the
			 coverage provided under this title for CCHBP-eligible individuals. The amount
			 of such contribution shall be determined biannually by Congress
			(b)Plan
			 payment
				(1)In
			 generalThe Director shall
			 provide for payment of qualified health plans of the premiums for such plans,
			 as adjusted under this subsection.
				(2)Risk adjusted
			 paymentThe payment to a qualified health plan under this
			 subsection shall be adjusted in a budget-neutral manner specified by the
			 Director to reflect the actuarial risk of the enrollees in the plan compared to
			 an average actuarial risk.
				(3)Reduction for
			 administrative expenses and contingency reserveThe Director may
			 provide for a uniform percentage reduction in payment otherwise made to a
			 qualified health plan under this subsection in order to provide for a
			 contingency reserve and for Federal administrative costs in carrying out this
			 title.
				6.Administration
			(a)Application of
			 FEHBP rules
				(1)In
			 generalExcept as otherwise provided in this title, the program
			 under this title shall be administered in the same manner as FEHBP.
				(2)Specific
			 provisionsIn carrying out this title, the Director pursuant to
			 paragraph (1) shall provide for the following:
					(A)Approval and
			 disapproval of plans as qualified health plans.
					(B)Negotiation of
			 plan benefits (including cost-sharing) and plan premiums.
					(b)Duties
				(1)In
			 generalThe Director shall administer the program under this
			 title.
				(2)Establishment of
			 CCHBP regionsFor purposes of carrying out this title, the
			 Director shall divide the United States into, and establish, CCHBP
			 regions.
				(c)RulemakingThe
			 Director is authorized to issue such regulations as may be required to carry
			 out this title.
			(d)Use of regional
			 and field officesThe Director shall establish such regional and
			 field offices as may be appropriate for the convenient and efficient
			 administration of this title.
			(e)Coverage of
			 administration costsThe Director shall provide for the
			 collection of administrative costs of offering coverage under this title from
			 entities offering qualified health plans in the same manner as FEHBP provides
			 for coverage of its administrative costs.
			(f)Contingency
			 reserves
				(1)CCHBP
			 contingency reserveThe Director is authorized to establish and
			 maintain a contingency reserve for purposes of carrying out this title and is
			 authorized to impose under section 5(b)(3)(A) a premium surcharge of up to
			 three percent in order to provide financing for such reserve.
				(2)Plan
			 reservesA qualified health plan may establish contingency
			 reserves, that are in addition to the reserve described in paragraph (1), in a
			 manner similar to that permitted under FEHBP.
				7.DefinitionsFor purposes of this Act:
			(1)The term
			 CCHBP-eligible individual means an individual described in section
			 3(a)(2).
			(2)The term
			 CCHBP region means a region as specified by the Director under
			 section 6(c)(2).
			(3)The term
			 Director means the Director of the Office of Personnel
			 Management.
			(4)The term
			 FEHBP means the program under chapter 89 of title 5, United States
			 Code.
			(5)The term
			 qualified health plan means such a plan offered under this
			 title.
			
